FILED
                            NOT FOR PUBLICATION                               FEB 29 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-30172

               Plaintiff - Appellee,              D.C. No. 2:10-cr-02018-EFS-1

  v.
                                                  MEMORANDUM *
JUAN AGUILAR-PEREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN and BYBEE, Circuit Judges.

       Juan Aguilar-Perez appeals from the 77–month sentence imposed following

his guilty-plea conviction for being in the United States after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Aguilar-Perez contends that his sentence was substantively unreasonable.

His sentence at the low end of the Guidelines range was not substantively

unreasonable in light of the totality of the circumstances and the 18 U.S.C.

§ 3553(a) sentencing factors. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                    11-30172